DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-11-01 (herein referred to as the Reply) where claim(s) 1-4, 6-20, 22-32 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.
35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f). Such claim(s) and corresponding limitation(s) is/are: 

Claim(s) 15
		means language: means for
		non-structural language:  transmitting a first transmission scheduled...


		non-structural language:  receiving the grant from the...

		means language: means for
		non-structural language:  transmitting at least one or...


35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being unpatentable over Oteri_687 (US20100128687)
Claim(s) 1, 15, 16, 17
Oteri_687 teaches
a transceiver; 	a memory configured to store data; and one or more processors communicatively coupled with the transceiver and the memory, the one or more processors and the memory being configured to: The embodiments of Oteri_687 can carried out by a user equipment including means, transceiver, memory and processors to carry our disclosed embodiments <FIGs. 1; para. 0011-0013, 0017, 0025-0027>
	transmit a first transmission scheduled in a first frequency region to a network entity, UE sends, to a BTS, uplink messages in at least two possible frequency bands <FIG(s). 1, 4; para. 0038-00441>.

	receive the grant from the network entity in response to transmitting the first transmission,  the grant indicating at least a second frequency region for uplink transmissions different from the first frequency region including retransmissions of the first transmission; and UE receives, from the BTS, feedback including a Hybrid Automatic Repeat Request (HARQ) signal after the UE performed an original transmission to the BTS and therefore the receipt of the HARQ can be considered to be in response to the original TX. The HARQ request prompts the UE to re-transmits the prior transmission (e.g., after 4 subframes). Furthermore, the HARQ signal can include a resource location, such as which frequency band to use for the granted transmissions. Accordingly, the HARQ signal functions and performs in an equivalent manner as the claimed "grant." <FIG(s). 3; para. 0034-0039, 0080-0082>.
	in response to receiving the grant: 
transmit at least one or both of a retransmission and a subsequent transmission in the second frequency region based on the grant. [Upon, receiving the HARQ from the BTS, the UE performs retransmission in a different frequency band than a previous, original uplink transmission <FIG(s). 4, 4A, 4B; para. 0038-0039, 0041; Abstract>.]

Claim(s) 6, 22
Oteri_687 teaches
wherein the second frequency region corresponds to a reserved frequency region or a non-reserved frequency region. Scheduling of retransmission bands are considered reserved since they dynamically scheduled (FIGs. 3, 4A-4B; para. 0034-0038, 0080). In another 
35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of Golitschek_831 (US20120147831), and further view of Marinier_406 (US20140321406)
Claim(s) 2, 18
Oteri_687 does not explicitly teach
wherein the grant further includes an indication that the one or both of the retransmission or the subsequent transmission are based on a dedicated resource assignment; and 
wherein the one or more processors are configured to transmit the one or both of the retransmission or the subsequent transmission as a continuous transmission in the second frequency region until an acknowledgement (ACK) signal is received from the network entity indicating a termination of the continuous transmission.

wherein the grant further includes an indication that the one or both of the retransmission or the subsequent transmission are based on a dedicated resource assignment; and [Retransmission indicator based on dedicated control information <para. 0045-0051, 0129>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the embodiment(s) disclosed by Golitschek_831. One of ordinary skill in the art would have been motivated to make this modification in order to provide an efficient technique of managing uplink resources, particularly in Channel feedback techniques. See Golitschek_831 at para 0015, 0028
However in a similar endeavor, Marinier_406 teaches
wherein the one or more processors are configured to transmit the one or both of the retransmission or the subsequent transmission as a continuous transmission in the second frequency region until an acknowledgement (ACK) signal is received from the network entity indicating a termination of the continuous transmission. [Retransmission occurs until HARQ ACK <para. 0268>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 and Golitschek_831 with the embodiment(s) disclosed by Marinier_406. One of ordinary skill in the art would have been motivated to make this modification in order to implement multiple access schemes such as CoMP and/or control interference in a wireless system. See Marinier_406 at para. 0002.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of Golitschek_831 (US20120147831), in view of Marinier_406 (US20140321406), and further view of WU_528 (US20170237528)
Claim(s) 3, 19
Oteri_687 does not explicitly teach
wherein the one or more processors configured to transmit the one or both of the retransmission or the subsequent transmission as the continuous transmission are further configured to transmit the one or both of the retransmission or the subsequent transmission irrespective of receiving a retransmission request.
However in a similar endeavor, WU_528 teaches
wherein the one or more processors configured to transmit the one or both of the retransmission or the subsequent transmission as the continuous transmission are further configured to transmit the one or both of the retransmission or the subsequent transmission irrespective of receiving a retransmission request. [Retransmission are mandatory regardless of ACK/NACK feedback <para. 0005, 0030, 0050>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, Golitschek_831 and Marinier_406 with the embodiment(s) disclosed by WU_528. One of ordinary skill in the art would have been motivated to make this modification in order to implement improved repeat request techniques, such as HARQ techniques. See WU_528 at para 0003.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of Golitschek_831 (US20120147831), in view of Marinier_406 (US20140321406), and further view of Hu_409 (US20110026409)
Claim(s) 4, 20
Oteri_687 does not explicitly teach

However in a similar endeavor, Hu_409 teaches
wherein the one or more processors configured to transmit the one or both of the retransmission or the subsequent transmission as the continuous transmission are further configured to increase a transmit power level during the continuous transmission. [Increasing retransmission power for transmission  <para. 0019-0029, 0050-0064 0184; Claim 7 >]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, Golitschek_831 and Marinier_406 with the embodiment(s) disclosed by Hu_409. One of ordinary skill in the art would have been motivated to make this modification in order to reduce user collision in the relaying network and the number of unnecessary retransmission for the random access. See Hu_409 at para 0003.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of Lee_825 (US20180124825)
Claim(s) 7, 23
Oteri_687 teaches
wherein the one or more processors configured to transmit the one or both of the retransmission or the subsequent transmission in the second frequency region Retransmission are transmitted in a different frequency band than a previous, original uplink transmission <FIG(s). 4, 4A, 4B; para. 0038-0039, 0041; Abstract>.

Oteri_687 does not explicitly teach

However in a similar endeavor, Lee_825 teaches
transmit the one or both of the retransmission or the subsequent transmission in the second frequency region until a control timer expires. UE waits for timer to expire before performing a re-transmission <para. 0099>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the embodiment(s) disclosed by Lee_825. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved random-access procedure. See para. 0006-0009.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of Takano_927 (US20120176927), and further view of Hakola_924 (US20130273924)
Claim(s) 8, 24
Oteri_687 teaches 
a region that is a reserved FDM region Embodiments, including transmissions, are applicable to FDMA. The original transmission occurs prior to receiving a HARQ (feedback) from the BTS. <FIG(s). 4; para. 0028-0029, 0038; Abstract>.
Oteri_687 does not explicitly teach
wherein the one or more processors configured to transmit the first transmission to the network entity using the first frequency region are further configured to:
	reserve a region of an uplink channel; and
transmit a service request in the region of the uplink channel to the network entity.

wherein the one or more processors configured to transmit the first transmission to the network entity using the first frequency region are further configured to: 
	reserve a region of an uplink channel; and uplink common scheduling region is reserved (para. 0003, 0121)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the embodiment(s) disclosed by Takano_927. One of ordinary skill in the art would have been motivated to make this modification in order to provide inter-cell interference coordination. See Takano_927 at para 0020-0021.
However in a similar endeavor, Hakola_924 teaches
transmit a service request in the region of the uplink channel to the network entity. schedule request are transmitted in reserved uplink region (para. 0079)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 and Takano_927 with the embodiment(s) disclosed by Hakola_924. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference among discovery communications and normal communications. See HAKOLA_924 at para 0032.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of Cho_089 (US20110206089)
Claim(s) 9, 25
Oteri_687 does not explicitly teach
wherein the one or more processors configured to transmit the first transmission to the network entity using the first frequency region are further configured to:

transmit an orthogonal DMRS to the network entity based on the DMRS sequence.
However in a similar endeavor, Cho_089 teaches
wherein the one or more processors configured to transmit the first transmission to the network entity using the first frequency region are further configured to: 
	receive a physical uplink shared channel (PUSCH) assignment from the network entity, the PUSCH assignment including a demodulation reference signal (DMRS) sequence; and PUSH transmission from nodeB to UE includes DMRS sequence (FIGs. 1; para. 0009, 0012, 0020, 0060)
transmit an orthogonal DMRS to the network entity based on the DMRS sequence. orthogonal DRM multiplexing based on sequences (para. 0012, 0020, 0046, 0060)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the embodiment(s) disclosed by Cho_089. One of ordinary skill in the art would have been motivated to make this modification in order to optimize DRMS multiplexing among new and legacy devices and/or enable sequence hopping techniques in a cell. See CHO_089 at para 0023-0025.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of Agiwal_500 (US20170251500)
Claim(s) 10, 26
Oteri_687 does not explicitly teach
wherein the one or more processors are configured to:
	perform a random access procedure to connect with the network entity; and

However in a similar endeavor, Agiwal_500 teaches
wherein the one or more processors are configured to: 
	perform a random access procedure to connect with the network entity; and transition to a Ultra-Reliable Low-Latency Communication (URLLC) mode in response to connecting with the network entity.
UE performs PRACH procedure for, e.g. URLL, services (para. 0055-0057)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the embodiment(s) disclosed by Agiwal_500. One of ordinary skill in the art would have been motivated to make this modification in order to provide an enhanced method of signaling system information. See AGIWAL_500 at para 0014-0015.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of You_994 (US20170230994)
Claim(s) 11, 27
Oteri_687 does not explicitly teach
wherein the first transmission includes a bundle size of 2 to 4 symbols in length.
However in a similar endeavor, You_994 teaches
wherein the first transmission includes a bundle size of 2 to 4 symbols in length. TTI can consist of 2, 3 or 4 symbols (para. 0177-0178)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the embodiment(s) disclosed by You_994. One of ordinary skill in the art would have been 

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of Hwang_802 (US20180145802)
Claim(s) 12, 28
Oteri_687 does not explicitly teach
wherein the grant includes a fixed timing indication that corresponds to a number of symbols to wait before transmitting the one or both of the retransmission or the subsequent transmission.
However in a similar endeavor, Hwang_802 teaches
wherein the grant includes a fixed timing indication that corresponds to a number of symbols to wait before transmitting the one or both of the retransmission or the subsequent transmission. Base station transmits backoff time control information to devices, e.g. system information. Backoff can be used to control retransmissions. Backoff duration corresponds to at least one symbols as the embodiments are applicable to OFDMA (FIGs.; para. 0053, 0060, 0135, 0143-0144)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the embodiment(s) disclosed by Hwang_802. One of ordinary skill in the art would have been motivated to make this modification in order to reduce bandwidth and costs in wireless networks and/or provide support for legacy terminals. See HWANG_802 at para 0004-0007.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of Yang_615 (US20150180615)
Claim(s) 13, 29
Oteri_687 does not explicitly teach
wherein the grant includes adaptive grant information for transmitting the one or both of the retransmission or the subsequent transmission, the adaptive grant information include at least one of a transmit power, starting time position, time duration, and position in the second frequency region.
However in a similar endeavor, Yang_615 teaches
wherein the grant includes adaptive grant information for transmitting the one or both of the retransmission or the subsequent transmission, the adaptive grant information include at least one of 
a transmit power,  tx power (para. 0055)
time duration, and  transmission time slot (para. 0055)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the embodiment(s) disclosed by Yang_615. One of ordinary skill in the art would have been motivated to make this modification in order to provide power management techniques, particularly in HARQ retransmission. See YANG_615 at para 0002-0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of Choi_308 (US20170366308)
Claim(s) 13, 29
Oteri_687 does not explicitly teach
wherein the grant includes adaptive grant information for transmitting the one or both of the retransmission or the subsequent transmission, the adaptive grant information include at least one of a transmit power, starting time position, time duration, and position in the second frequency region.

wherein the grant includes adaptive grant information for transmitting the one or both of the retransmission or the subsequent transmission, the adaptive grant information include at least one of 
time duration, and  (para. 0064)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the embodiment(s) disclosed by Choi_308. One of ordinary skill in the art would have been motivated to make this modification in order to provide co-existence techniques in multi-carrier environments, particularly in licensed and unlicensed spectrum communications. See Choi_308 at para 0019-0023.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of Xiong_950 (US20180152950), and further view of Wang_179 (US20110305179)
Claim(s) 14, 30
Oteri_687 does not explicitly teach
wherein the first transmission includes 
a service request and 
a demodulation reference signal (DMRS), and 
	wherein the one or more processors configured to transmit the first transmission to the network entity in the first frequency region are further configured to:
	transmit the service request to the network entity in the first frequency region; and
	transmit the DMRS on a physical uplink shared channel (PUSCH to the network entity in a separate frequency region, 

However in a similar endeavor, Xiong_950 teaches
wherein the first transmission includes a service request and a demodulation reference signal (DMRS), and  Transmission includes DM-RS sequence and scheduling request <para. 0193>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the embodiment(s) disclosed by Xiong_950. One of ordinary skill in the art would have been motivated to make this modification in order to address delays in scheduling requests. See XIONG_950 at para 0004.
However in a similar endeavor, Wang_179 teaches
	wherein the one or more processors configured to transmit the first transmission to the network entity in the first frequency region are further configured to: 
	transmit the service request to the network entity in the first frequency region; and transmit the DMRS on a physical uplink shared channel (PUSCH to the network entity in a separate frequency region, the separate frequency region differing from the first frequency region. DMRS is transmitted in PUSCH, and schedule request is transmitted in PUCCH, where PUSCH and PUCCH are considered different regions (FIG. 5; para. 0049)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 and Xiong_950 with the embodiment(s) disclosed by Wang_179.  One of ordinary skill in the art would have been motivated to make this modification in order to efficiently support P2P communication between UEs. See Wang_179 at para 0005-0006.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of Xiong_950 (US20180152950), and further view of Tsuda_507 (US20180146507)
Claim(s) 14, 30
Oteri_687 does not explicitly teach
wherein the first transmission includes 
a service request and 
a demodulation reference signal (DMRS), and 
	wherein the one or more processors configured to transmit the first transmission to the network entity in the first frequency region are further configured to:
	transmit the service request to the network entity in the first frequency region; and
	transmit the DMRS on a physical uplink shared channel (PUSCH to the network entity in a separate frequency region, 
the separate frequency region differing from the first frequency region.
However in a similar endeavor, Xiong_950 teaches
wherein the first transmission includes a service request and a demodulation reference signal (DMRS), and  Transmission includes DM-RS sequence and scheduling request <para. 0193>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the embodiment(s) disclosed by Xiong_950. One of ordinary skill in the art would have been motivated to make this modification in order to address delays in scheduling requests. See XIONG_950 at para 0004.
However in a similar endeavor, Tsuda_507 teaches
	wherein the one or more processors configured to transmit the first transmission to the network entity in the first frequency region are further configured to: 
	transmit the service request to the network entity in the first frequency region; and transmit the DMRS on a physical uplink shared channel (PUSCH to the network entity in a separate frequency region, the separate frequency region differing from the first frequency 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 and Xiong_950 with the embodiment(s) disclosed by Tsuda_507. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods of communicating data in a small cell environment where the communications terminals may be configured to perform device-to-device communications, and communication terminals may be configured to act as relay nodes. See TSUDA_507 at para 0001-0002.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of XIONG_958 (US20180227958), and further view of Lei_591 (US20190014591)
Claim(s) 31, 32
Oteri_687 does not explicitly teach
wherein the grant further indicates (1) timing allocation (2) MCS (3) transmitting power of the retransmission.
However in a similar endeavor, XIONG_958 teaches
wherein the grant further indicates 
(2) MCS (3) transmitting power of the retransmission. The UL grant can include a modulation and coding scheme (MCS) and a power control parameter for the subsequent uplink transmission, as well as the number of repetitions used for the RAR transmission <para. 0060>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the 
However in a similar endeavor, Lei_591 teaches
wherein the grant further indicates (1) timing allocation The uplink grant message includes an indication that indicates timing for the uplink transmission. In one example, uplink grant message includes an index to indicate a subframe in which to begin the uplink transmission. The timing information functions and acts in an equivalent manner as the claimed timing allocation. <para. 0037-0038>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 and XIONG_958 with the embodiment(s) disclosed by Lei_591. One of ordinary skill in the art would have been motivated to make this modification in order to provide systems that will facilitate UL and DL transmission over the unlicensed spectrum that facilitate efficient DL and UL resource usage and flexibly that meets the different regulatory requirements in different regions. See para. 0035.


Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
The Reply argues that Oteri is deficient with regards to the independent claims due to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As indicate in previous actions, the HARQ signal disclosed in Oteri performs the following function:
enabling (uplink) retransmission of the first transmission at least a second frequency region for uplink transmissions different from the first frequency region <FIG(s). 3; para. 0034-0039, 0080-0082>.
Indicating the second frequency <para. 0080-0082>.
Accordingly, the HARQ request functions and performs in an equivalent manner as the claimed "grant.” It does not matter if the signals are named different things, as long as the elements performs and functions in an equviliant manner the Examiner will continue to map the HARQ signal to the claimed grant.  It does not matter if Oteri also discloses another element called a “grant.” 
The Reply admitted that “the claimed grant enables the UE to transmit a retransmission and a subsequent transmission in the second frequency region,” which is what the HARQ signal of Oteri also does. The Reply does not actually refuse this particular mapping with regards to Oteri but rather appears to argue about limitations that are not in the claim (i.e., scheduling and timing related parameters). If the Applicant believes the claimed grant is functionality different from the HARQ of Oteri, put functional difference in the claims because as how the 
It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. The claims are not commensurate with the arguments and therefore the reference(s) are/is still proper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415